CUSHING, J.
It appears from the evidence introduced in this action, that John D. Matson in 1874 executed a conveyance deed to John B. Matson, providing in the disposition that the property subject of the deed be held in trust to be used by Albert Matson during his life.
The deed further provided that after the death of Albert Matson, the trustee deed the property in fee to the children of the said Albert Matson, and that the property be deeded to them free and clear of all incumbrances. Albert Matson continued in possession until his death in 1924.
Jacob F. Matson, one of the sons of Albert Matson, died in 1908. Ora Matthews obtained a judgment against this son in 1905, service being made by publication. The same year execution was issued and levy was made against the property, and in 1910 second execution was levied.
The question at issue is whether or not Jacob F. Matson had any title to the property that could be attached, or sold under execution at the time of bringing the action against him. Hamilton Common Pleas held that he did not. On error proceedings Court of Appeals held:
1. The original conveyance to the trustee was by deed transferred tp him for a valuable consideration.
2. The title to the property vested in the trustee and his successors in trust.
3. The trustee was directed to hold the property and convey it “as free from any incumbrances or liens as the same are at this date”. This prevents the trustee from selling, incumbering, or leasing same.
4. Neither the cestui que trust nor his children could incumber same until it had been conveyed to them as provided in the deed.
5. Jacob F. Matson, at no time, had any interest in the property that could be attached, levied upon, .or sold on execution.
6. The attachment, service by publication, and the levy of execution were therefore void.
Judgment of Common Pleas affirmed.